Citation Nr: 1709231	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-40 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for imbalance resulting from traumatic brain injury (TBI).

2.  Entitlement to an initial rating in excess of 10 percent for a left ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.

4.  Entitlement to an initial rating in excess of 10 percent for a left hip disability.

5. Entitlement to an initial rating in excess of 10 percent for a bilateral foot disability.

6.  Entitlement to an initial compensable rating for a left knee disability.

7.  Entitlement to an initial compensable rating for neurological impairment of the left lower extremity.

8.  Entitlement to an initial compensable rating for a left elbow disability.
9.  Entitlement to an initial rating for other specified trauma or stressor disorder in excess of 30 percent.

10.  Entitlement to an effective date earlier than May 9, 2015 for grant of service connection for other specified trauma or stressor disorder.

11.  Entitlement to an initial rating for degenerative arthritis of the cervical spine (claimed as neck injury) in excess of 10 percent.

12.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of a left hamstring injury, and, if so, whether service connection is warranted.

13.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residual fracture of the sternum, and, if so, whether service connection is warranted.

14.  Entitlement to service connection for right elbow injury residuals with probable old medial epicondyle avulsion fracture and probable partial ulnal collateral tear.


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1995 to May 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005, rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C. and August 2015, December 2015, and January 2017 rating decisions of the RO in Houston, Texas.  The first 8 issues on the title page are on appeal from the August 2005 decision.  The cervical spine issue is on appeal from the August 2015 decision, the other specified trauma or stressor disorder issues are on appeal from the December 2015 decision, and the hamstring, sternum, and right elbow issues are on appeal from the January 2017 decision.  

The initial disability rating issue for imbalance resulting from TBI goes back to the Veteran's June 2001 claim for a right ear injury.  In the August 2005 rating decision currently on appeal, the RO found that the evidence showed that the Veteran was entitled to service connection for imbalance, secondary to concussion claimed as right ear injury and assigned the initial rating.  Well after the appeal was perfected to the Board, the Veteran, in a VA Form 21-4138 dated in August 2011 and received at the RO in September 2011, stated as follows:  "I request an increase in my disability rating for the following conditions:  Difficulties with my (1) balance and inner ear, I belief this is secondary to multiple concussions and would like to be evaluated for Traumatic Brain Injury."  In a letter dated in September 2014, the VA informed the Veteran that his claim for TBI will be evaluated as part of his pending appeal for imbalance, secondary to concussion claimed as right ear injury.  Thereafter, in a September 2016 Supplemental SOC (SSOC), the RO recharacterized the issue as service connection for imbalance due to TBI, continuing the 10 percent rating, effective June 1, 2001.  

The August 2011 writing from the Veteran is a claim for residuals of TBI, other than the imbalance.  While the Board has jurisdiction over the imbalance rating appeal, the agency of original jurisdiction (AOJ) has not yet adjudicated the claim of entitlement to service connection for other residuals of TBI so the Board does not have jurisdiction over it.  The claim of entitlement to service connection for residuals of TBI, other than imbalance, is referred to the AOJ for appropriate action.  

In April 2016, the Board remanded the issue on appeal for further development to include obtaining outstanding records.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the April 2016 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues regarding the right ankle, left ankle, left hip, bilateral foot, left knee, other specified trauma or stressor disorder, degenerative arthritis of the cervical spine, residuals of a left hamstring injury, residual fracture of the sternum, and right elbow disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's imbalance resulting from TBI has not productive of more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress for the entire period on appeal.

2.  The Veteran's neurological impairment of the left lower extremity has not approximated more than mild incomplete paralysis at any time during the appeal period.

3.  The Veteran's left elbow disability has been manifested at most, by pain and locking.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for imbalance resulting from TBI have not all been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9304 (2016).

2.  The criteria for compensable disability rating for neurological impairment of the left lower extremity have not all been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.120, 4.124, 4,124a, Diagnostic Code 8520 (2016).

3.  The criteria for a compensable disability rating for a left elbow disability have not all been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5209 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2005.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations as discussed in further on in the decision. 

Pursuant the directives of the Board's April 2016 Remand, in correspondence dated in May 2016, the VA requested the Veteran submit any treatment records relevant to his claim or provided the appropriate information in order for VA to attempt to obtain any additional evidence.  Additionally, in correspondence dated May 2016 the VA also requested from the Social Security Administration (SSA) any records pertaining to the Veteran.  In a subsequent May 2016 response, the SSA indicated that there were no records available for the Veteran.  In this regard, in a June 2016 telephone contact the Veteran also confirmed that he did not seek SSA benefits and also that he did not have any private treatment records to submit as he had not sought treatment from a private physician.  See VA Form 21-0820.  

Accordingly, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  
In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. 
§ 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  

Diagnostic Code 9304 refers to dementia due to head trauma.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9304. Diagnostic Code 9304 uses the General Rating Formula for Mental Disorders.  The General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A rating of 50 percent is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304.

The next higher rating of 70 percent is warranted where there is evidence demonstrating that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Examples of symptoms include, but are not limited to suicidal ideation; obsessional rituals which interfere with his routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms including, but not limited to: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Diagnostic Code 6204 contains the criteria for rating peripheral vestibular disorders.  See 38 C.F.R. § 4.87.  Occasional dizziness is rated 10 percent.  Dizziness and occasional staggering is rated 30 percent.  Id.  

III.  Analysis

A.  Imbalance resulting from TBI

Read the Federal Register entry 73 FR 54693 and any subsequent ones listed after 38 cfr 4.124a.  The veteran was precluded from a rating higher than 10% under 9304 - see dc 8045 prior to the October 2008 amendment.  Second, the aoj changed the DC under which they rated him to dc 6204 as refelected in the codesheet attached to the December 2015 rating decision.  There is no analysis under DC 6204 and the analysis under DC 9304 does not reflect the limit that the old version of 8045 places on that rating.  Additionally, there is a great deal of facts  listed in the decision that go to other aspects of his tbi than the imbalance that is before us. 


The Veteran seeks a higher initial disability rating for imbalance as a result of TBI.  When the RO granted service connection it assigned the 10 percent rating under Diagnostic Code 9304.  In that August 2005 decision, the RO explained that the Veteran's June 2004 examination showed a complaint of imbalance when walking, or your eyes are closed or you are in darkness.  The RO went on to explain that "[b]ased on your complaint of occastional imbalance which does not interview [sic] with your ability to work a noncompensable evaluation is assigned."  The Board assumes that what the RO meant was "interfere" not "interview."  Regardless of its explanation that a noncompensable rating was assigned, the "codesheet" of the decision indicates that a 10 percent rating was assigned at that time.  The August 2010 Statement of the Case (SOC) provides little additional explanation, other than to acknowledge that the rating was 10 percent.  The SOC states as follows, as far as the basis for the rating:  "A 10 percent evaluation is granted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication."  

The version of Diagnostic Code 8045, titled Brain disease due to trauma, in place in 2005 states that purely subjective complaints, such as dizziness, recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  The 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable under a diagnosis of multi-infarct dementia associated with brain trauma.  

Notably, at the time of the Veteran's June 2001 claim, 38 C.F.R. § 4.130, DC 9304 was applicable to head trauma and 38 C.F.R. § 4.124a, DC 8045 was applicable to brain disease due to trauma. Under the version of DC 8045 in effect prior to October 23, 2008, purely neurological disabilities such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc. were rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, were assigned a 10 percent disability rating and no more under DC 9304.  This 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, DC 8045 (2008).

During the pendency of this appeal, however, VA amended the Rating Schedule by revising the portion of the Schedule that addresses neurological conditions and convulsive disorders to provide updated criteria for evaluating residuals of TBI.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54,693 (Sept. 23, 2008) ("The amendment shall apply to all applications for benefits received by VA on or after October 23, 2008.  
The old criteria will apply to applications received by VA before that date").  However, a veteran whose residuals of TBI were rated by VA under a prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, was permitted to request review under the new criteria, irrespective of whether his or her disability has worsened since the last review or whether VA receives any additional evidence.  Id.  The Veteran filed his claim for an increased rating prior to October 23, 2008 (in October 2005) and subsequently requested consideration under the new criteria.

Revised DC 8045 states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124, DC 8045.

The types of physical dysfunction set forth in the revised criteria do not encompass all possible residuals of a TBI.  For residuals not listed in Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

In the December 2015 rating decision, the RO granted service connection for other specified trauma or stressor disorder and assigned a 30 percent rating under Diagnostic Code 9410, effective in May 2014.  Ratings designated under Diagnostic Code 9410 and Diagnostic Code 9304 both are assigned based on the criteria listed under the General Rating Formula for Mental Disorders.  In the December 2015 decision, as reflected on page 2 of 3, the RO changed the Diagnostic Code under which the imbalance is rated 10 percent to 6204 from June 1, 2001.  

From what date is he rated under DC 6204????
Occasional dizziness is rated 10 percent.  Dizziness and occasional staggering is rated 30 percent.  



The evidence reflects that the Veteran has had occasional dizziness throughout the appeal period.  On the July 2009 VA examination, the Veteran described headaches every day, the severity of which was helped by medication.
The evidence pertinent to rating this disability is found in VA treatment records and examinations.  During the appeal period, on multiple occasions, the Veteran presented with complaints of imbalance described as stumbling and triggered by walking in the dark or being distracted from walking due to conversation.  

A VA General Medical Examination report from January 2004 documents that neurological evaluation found him awake, alert, and oriented times three.  

A June 2005 VA examination report notes the Veteran endorsed symptoms to include almost daily episodes of imbalance, which he explained most frequently occurred in the dark or when his eyes were closed.  The examination report indicates that electronystagmography (ENG) revealed no evidence of spontaneous, positional or gaze nystagmus, hearing was normal bilaterally, and ocular motor tests were normal.  Following interview and examination of the Veteran, the examiner diagnosed imbalance, secondary to concussion.  In so finding, the examiner concluded ENG is consistent with a mild peripheral deficit in the left ear.

Revise to or cut language from already drafted decision below - to explain why a rating no higher than 10 percent is warranted prior to the October 2008 amendment.
The above evidence reflects that the Veteran experienced severe headaches more than once per month that are prostrating and incapacitating. Although the term "severe economic inadaptability" is not defined in the regulation, the Board finds that the nature and frequency of the headaches described by the Veteran and the VA examiners would approximate this definition. Moreover, to the extent that medication relieves the Veteran's symptoms, "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria." Jones v. Shinseki, 26 Vet. App. 56, 63 (2012). The evidence is thus approximately evenly balanced as to whether the Veteran's headaches more nearly approximate the criteria for a 50 percent rating under DC 8100. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to the maximum schedular 50 percent rating for the Veteran's headaches under DC 8100 is warranted. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3 .

Cut/Paste TBI analysis template from VLJH template.

In September 2012 the Veteran presented for TBI consult for medical history and presentation.  Specifically, a September 2012 TBI/Polytrauma Individualized Rehabilitation/Reintegration Plan of Care indicates the Veteran endorsed symptoms to include poor concentration, headaches, sensitivity to light, and difficulty sleeping.  The Veteran indicated that he had no problems getting started on activities, engaged in normal involvement with others, and had normal participation in leisure activities.  He also indicated that he was independent in completion of self-care activities, independent in all modes of transportation to include the ability to operate a personal motor vehicle, he was employed full time, and also capable of handling his own finances.  It was concluded that cognition problems were likely related to his stressful job, new baby, and BH.  

The Veteran reported that he holds a masters degree in Finance and that he was employed in a stable job.  He stated that he used his pottery hobby as a means to relax and also that he had an extensive support system in place comprised of life-long friends.  The treatment record further notes that the Veteran presented with symptoms of anxiety.  He denied symptoms of mood disturbance and reported that he was largely satisfied with his family and career life at present.  

Additionally, in September 2012 the Veteran participated in a VA Mental Health Diagnostic Study, which indicates his reports of moderate symptoms of irritability and difficulty concentrating, and mild symptoms of change in sleep pattern and loss of pleasure.  He denied current or historical experiences of panic attacks or symptoms meeting criteria for panic disorder.  He also denied symptoms of mood disturbance.  Following interview and examination of the Veteran, the examiner, a psychologist, opined that many of the endorsed symptoms are in the hyperarousal cluster and overlap significant with more generalized anxiety experiences which are also endorsed by the Veteran.  Axis I diagnosis was anxiety disorder, NOS and r/o generalized anxiety disorder.  POSSIBLY DELETE

As a part of the consult, the Veteran also met with a social worker.  Following interview of the Veteran, the social worker noted that the Veteran separated from the military in 2001 and had demonstrated good community reintegration in his ability to maintain gainful employment and positive interpersonal relationships.  It was concluded that he utilized positive coping skills, engaged in relaxing recreational/leisure activities (enjoyed pottery), and had very definite future goals for himself.  His ultimate goal was to coach at the NFL level and then transition to head coaching at a level one college.  POSSIBLY DELETE

A subsequent September 2012 VA treatment record indicates the Veteran reported trouble with balance in decreased lighting.

A November 2012 neuropsychology consult indicates the Veteran's reports of worsening headaches and cognitive complaints after multiple TBI with concussions.  MRI of the brain identified no acute intracranial abnormality and cerebellar tonsillar ectopia measuring up to 5 mm.  The examiner concluded the following:

In light of adequate effort, average estimated premorbid intellectual functioning, and high average current intellectual functioning, [the Veteran's] cognitive profile is generally intact (i.e. within the broad range of average).  He demonstrated several strengths (i.e. high average to superior range), including general fund of information, visualmotor integration, nonverbal reasoning skills, mental arithmetic, and verbal and visual memory.  His performance on all other measures was within normal limits, including auditory attention and working memory, divided attention, visual processing speed, novel problem solving, verbal abstract reasoning, vocabulary, and fine motor speed.  The only area of difficulty found was in the form of variability on verbal fluency measures, ranging from Impaired to High Average.  Regarding emotional functioning, [the Veteran] endorsed symptoms consistent with mild anxiety.

It is also noted that he denied any other neurological symptoms that may be related to the tonsillar ectopia and declined neurosurgery consult.

A November 2012 VA speech pathology consult notes the Veteran's reports of difficulty with memory, concentration, and balance.  The clinician concluded that the Veteran tolerated testing well demonstrating strengths in visual reasoning, visual memory, semantic fluency and naming.  Conversely, the examiner noted that he demonstrated limitations in verbal memory and attention/speed of processing.  

The report of a December 2014 VA examination, the Veteran was afforded a VA TBI examination to determine and differentiate which symptoms of the possible co-morbid mental disability and which symptoms represent residuals of TBI.  The December 2014 TBI DBQ shows the examiner concluded that the Veteran does not have a diagnosis of TBI or any residual conditions attributable to a TBI.  In so finding, the examiner defined VA's definition of TBI in detail as well as the Veteran's medical history of having sustained multiple concussions in service.  Particularly, while playing football and passing out while jogging and striking his head on the pavement.  According to the Veteran's reports, was having difficulty with his memory at this time.  He reports that he writes a list of things to help him remember.  He has to return home to get his wallet and items at times.  He endorsed irritability, impulsivity, unpredictability and getting verbally aggressive and loud, but not physical.  He also reported symptoms of headaches.  See December 2014 TBI DBQ.

Following interview and examination of the Veteran, the examiner opined that the Veteran did not currently have a diagnosis of headaches and had never been diagnosed with headaches.  In so finding, the examiner indicated that the Veteran did not have any problems with headaches noted in the service treatment records.  It was also noted that the Veteran's treatment plan did not include medication for such condition.  See December 2014 Headaches DBQ.  The examiner further opined that:

Episode of syncope while jogging was documented in 1995.  This episode had all normal imaging and an EEG with non-specific findings that are not indicative of any trauma or neurological issues.  [The] Veteran has had no issues related to this since that time and no residuals from that incident around the time of the event.  There was no TBI.  This was an event of syncope most likely secondary to dehydration and poor nutritional intake.  No STR for headaches or issues of memory.  See December 2014 TBI DBQ.

The examiner concluded:

The only documented episode of loss of consciousness in this case is where the head injury occurred after consciousness was lost, since the Veteran had a pre-syncopal feeling prior to the episode and the unconsciousness that occurred was not secondary to trauma.  The loss of consciousness was due to a syncopal episode (fainting).  There is thus no medical diagnosis of TBI.  Id.

Given the above discussion, for the following reasons, the Board finds that a disability rating in excess of 10 percent is not warranted since the award of service connection.  In so finding, as discussed in detail below, the Veteran is also in receipt of a 30 percent rating for his service-connected other specified anxiety disorder, effective May 9, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9410.

During the pendency of the claim, the Veteran has had symptoms such as those listed in the criteria for a 10 percent rating and as listed in the 30 percent rating.  The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran's symptomatology reflects that his disability picture more nearly approximates the criteria for a 10 percent rating, for the following reasons.  38 C.F.R. § 4.7.

First, pertinent evidence of record shows the Veteran endorsed cognitive symptoms to include poor concentration.  In September 2012, the VA psychologist concluded that many of the endorsed symptoms are in the hyperarousal cluster and overlap significant with more generalized anxiety experiences which are also endorsed by the Veteran.  The diagnosis was anxiety disorder, NOS and r/o generalized anxiety disorder.

To the extent that the symptoms of memory loss constitute a 30 percent rating, the Veteran's other symptoms and overall symptomatology reflect that his disability picture more nearly approximates the criteria for a 10 percent rating.  Furthermore, the November 2012 neurology consult documents the findings that his reported complaints of short-term memory difficulties are likely due to a combination of psychological distress (e.g. anxiety), chronic pain, and sleep problems.  The examiner concluded that the Veteran endorsed symptoms of anxiety, which may also impact his daily cognitive functioning, particularly attention and memory.

Furthermore, as noted above, and in conjunction with the TBI consult, the Veteran also met with a social worker who determined that he had demonstrated good community reintegration in his ability to maintain gainful employment and positive interpersonal relationships.  It was concluded that he utilized positive coping skills, engaged in relaxing recreational/leisure activities (enjoyed pottery), and had very definite future goals for himself.  

During the September 2012 TBI consult, the Veteran endorsed symptoms to include poor concentration, headaches, sensitivity to light, and difficulty sleeping.  The Veteran indicated that he had no problems getting started on activities, had normal involvement with others, and normal participation in leisure activities.  He indicated that he was independent in completion of self-care activities, independent in all modes of transportation, he was employed full time, and also capable of handling his own finances.  Here, the Veteran's self-report of symptoms are indicative of the criteria for a 10 percent rating.

A higher schedular rating than 10 percent is not, however, warranted because the Veteran's symptoms and overall level of impairment did not more nearly approximate the criteria for such a rating and the evidence was not approximately evenly balanced on this question.  The above evidence also reflects that the Veteran denied having panic attacks more than once a week, difficulty in establishing and maintaining effective work and social relationships due to isolation, irritability, and anger (50 percent criteria), a history of impaired impulse control (such as periods of violence resulting in various arrests for assault), and the inability to maintain minimum personal hygiene (70 percent criteria).  The VA examiner determined that he was able to manage his own finances.  Further, the Veteran has maintained employment as a football coach for several years, reporting that he was largely satisfied with his career.  See September 2012 TBI/Polytrauma Individualized Rehabilitation/Reintegration Plan of Care; December 2014 TBI DBQ.  
The Board finds that this evidence reflects that the Veteran's disability causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, indicative of the criteria for a 10 percent rating throughout the pendency of the claim.  Given the Veteran's reports that he was largely satisfied with his family and also had good support from his family and friends, as well as the VA examiners finding that the Veteran's mental health symptoms did not result in deficiencies in his inability to establish and maintain effective relationships, the Board further finds that this evidence reflects that the Veteran did not have deficiencies in areas such as work, family, judgment, thinking, and mood attributable to his service connected imbalance resulting from TBI.  
The Veteran was oriented to time, place, and person on examination, and there was no indication of gross impairment of thought processes or communications.  The Veteran also denied suicidal ideation.  In addition, while he had problems with memory, on VA examination insight and judgment were normal.  See September 2012 TBI Consult.  VA mental health treatment records reflect the same.  Moreover, while the Veteran indicated on the December 2014 TBI DBQ that 
he had been more irritable, impulsive, and unpredictable, to include getting verbally aggressive and loud, but not physical, he did not indicate that his social or occupational impairment more nearly approximated the impairment required for an increased disability rating at any point throughout the pendency of the appeal.  
Additionally, the December 2014 examiner reviewed the claims file, summarized the Veteran's psychiatric history, and examined the Veteran, indicating that the Veteran does not have any additional residuals attributable to TBI.

Based on the above evidence, the Board finds that the Veteran is not entitled to a rating higher than 10 percent for his imbalance disability as a result of TBI, as determined on examination, the cognitive impairment and memory loss were attributable to the Veteran's service-connected anxiety disorder, and not found to be other residuals of TBI, which is rated separately.  
  
Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 10 percent rating.  An evaluation in excess of 10 percent is not warranted at any time during the appeal period.  38 C.F.R. § 4.7.

B.  Left Lower Extremity Sciatica

The Veteran's neurological impairment of the left lower extremity is rated 10 percent from June 1, 2001 under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, a 10 percent evaluation is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis.

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  A Note at the beginning of the schedule of ratings for diseases of the peripheral nerves within 38 C.F.R. § 4.124a indicates that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.

In a May 2014 statement the Veteran wrote that his lower leg disability is more than the 10 percent disability rating reflects.  He explained that this is based on the amount of weakness experienced and limited flexion, extension, and abduction.

A June 2005 VA examination of the left leg shows ongoing symptoms of numbness is likely secondary to the degenerative changes with formina narrowing.  The examination report notes the Veteran's complaints and treatment in service for numbness of the left leg.  The Veteran reported that he was currently not followed by a medical provider for these symptoms and had not been since 2001.  On examination of the left lower extremity, the examiner documented that the Veteran ambulates without assistance and had erect, normal posture and gait.  He was able to walk on his toes and heels and perform squatting without pain.  There was no gross sensory defect to light touch on sensory examination.  Muscle strength was 4/5 in flexors of the left hip and 5/5 (normal) at rest.  The examination report does not indicate that there was evidence of mild incomplete paralysis.  See Peripheral Neuropathy DBQ.

A December 2011 VA back examination report indicates examination of the left lower extremity revealed no constant or intermittent pain, no paresthesias or dysesthesias, and no numbness.  A December 2011 peripheral neuropathy examination indicates the Veteran does not have peripheral neuropathy or a peripheral neuropathy condition.  The examiner noted that the evaluation for lumbar radiculopathy is included in the DBQ for the back.

A September 2012 VA treatment record indicates that the Veteran moves all extremities well, with full functional strength of 5/5 (normal) in the lower left extremity.

A January 2012 Knee and Lower Leg DBQ to evaluate the Veteran's knee notes that there was no functional loss for the left lower extremity following testing of range of motion of the knee and lower leg.  In January 2012 the Veteran was also afforded a VA peripheral neuropathy examination.  The examination report does not provide any information.  The examiner's notation reads that left leg radiculopathy was covered under the thoracolumbar spine examination and concludes that there is no separate peripheral nerve disease.

An October 2016 Peripheral Neuropathy DBQ indicates the examiner diagnosed subjective sensory neuropathy in the left lower extremity without objective findings.  The Veteran reported symptoms of numbness, tingling, and weakness in the left lower extremity.  Examination revealed mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness.  Sensory examination of the left lower extremity identified decreased sensation for light touch.  According to the Veteran's reports, there was numbness to light touch over left posterior thigh and calf.  The examiner determined the severity of the evaluation for the left lower extremity sciatic nerve was mild, incomplete paralysis.  In so finding, the examiner concluded that the "subjective neuropathy diagnosis was based solely on veteran's subjective statements.  During primary clinic exams in 10/16, 9/16 and 7/16 he had no complaints of neuropathy in left leg and he was not diagnosed or treated for left leg neuropathy."  The examination report notes that November 2012 EMG study identified a normal left lower extremity.

The above findings reflect that, while there have been some neurologic symptoms, the preponderance of the evidence including the most thorough examinations indicate that these have not risen to the level of associated objective neurologic abnormalities approximating more than mild incomplete paralysis, consistent with the criteria of a 10 percent disability rating.

C.  Left Elbow Disability

The Veteran's left elbow disability is rated under DC 5209.  DC 5209 is applicable to other impairment of the elbow.  Under DC 5209, a 20 percent rating is warranted where there is other impairment of the elbow such as joint fracture with marked cubitus varus or cubitus valgus deformity with ununited fracture of the head of the radius in either the minor or major forearm.  A 50 percent evaluation may be assigned for flail joint of the minor elbow and a 60 percent rating for the major elbow.

Pertinent evidence on this issue consists of VA treatment records and VA examinations.  Throughout the pendency of the appeal, VA treatment records show the Veteran presented with complaints of elbow pain and locking.  Specifically, a June 2013 VA treatment record shows x-rays of the left elbow were performed.  A subsequent July 2013 VA treatment record notes that x-rays revealed a normal left elbow.

The January 2005 VA elbow examination report shows the Veteran injured his left elbow in 1993 in service and was diagnosed with bursitis.  The examination report notes the Veteran's complaints of occasional locking.  On examination, the left elbow was not painful, swollen, hot, red, stiff, weak, or unstable.  There was no lack of endurance, swelling, effusion, tenderness, guarding, or abnormal movement.  There was full range of motion and no pain on motion or with repeated motion.  There was no abnormality shown on x-ray evidence.  

On examination in January 2012, the examiner diagnosed left elbow strain (presumed), noting that the Veteran's claims file was not available for review.  The examination report reflects the Veteran explained that his "left elbow catches."  He endorsed flare-up's described as his left elbow being "stuck in an open position" for a period of 4 to 5 minutes.  The Veteran was right-hand dominant.  Range of motion testing of the left elbow showed a full range of motion on flexion to 135 degrees and extension to 0 degrees without evidence of painful motion and no additional limitation of motion on repetitive testing.  There was no functional loss or functional impairment of the left elbow.  Physical examination of the left elbow showed 5/5 muscle strength on flexion and extension, no ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  X-rays of the left elbow showed no arthritis.  

A January 2017 VA elbow examination report indicates range of motion testing of the left elbow was abnormal or outside normal range.  Specifically, flexion was from 5 to 130 degrees and extension was 130 to 5 degrees.  The examiner opined that the abnormal range of motion did not contribute to functional loss.  There was no pain on weight bearing or objective evidence of localized tenderness or pain on palpation.  There was no crepitus and no additional limitation of motion on repetitive testing.  Physical examination of the left elbow showed 5/5 muscle strength on flexion and extension, no ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  

Given the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable disability rating for a left elbow injury.  The Veteran contends that his service-connected left elbow injury is more disabling than currently evaluated.  His assertions are not supported by the record evidence, however.  It shows instead that this disability is not compensably disabling.  On VA examination the Veteran reported left elbow pain.  On VA examination in January 2005 and January 2012 range of motion testing of the left elbow was normal and although abnormal on VA examination in January 2017, the examiner opined that the abnormal range of motion did not contribute to functional loss.  Further, there was no "evidence of slowness of motion with full range of motion [and] no loss of motion during repetitive use."  See 38 C.F.R. § 4.71a, Plate I (2016).  

Each examination report indicates that the Veteran had no additional limitation of motion in the left elbow due to any of the DeLuca factors.  VA examination indicated range of motion testing of the left elbow showed a full range of motion on flexion and extension without evidence of painful motion and no additional limitation of motion on repetitive testing.  There was no functional loss or functional impairment of the left elbow.  The Veteran's complaints of left elbow pain and locking also are not supported by physical examination findings in June 2005, January 2012, and January 2017 which showed 5/5 muscle strength on flexion and extension, no ankylosis, flail joint, joint fracture, or impairment of supination or pronation.  X-rays of the left elbow showed no arthritis.  The evidence does not indicate that the Veteran experiences at least joint fracture of the elbow (i.e., a minimum compensable 20 percent rating under DC 5209) such that a compensable rating is warranted for his service-connected left elbow disability.  See 38 C.F.R. § 4.71a, DC 5209 (2016).  The Veteran further has not identified or submitted any evidence, to include a medical nexus, which demonstrates his entitlement to a compensable rating for this disability.  Thus, the Board finds that the criteria for a compensable disability rating for the Veteran's service-connected left elbow disability have not been met.

The Board finally finds that, as the Veteran has experienced the same level of disability due to his service-connected imbalance, resulting from TBI, neurological impairment of the lower left extremity, and left elbow disability throughout the appeal period, consideration of staged ratings is not warranted.  Thus, consideration of additional staged ratings for this disability also is not warranted.  See Hart, 21 Vet. App. at 505.

IV.  Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

All symptoms and the level of disability resulting from the Veterans imbalance resulting from TBI are addressed by criteria found in the rating schedule.  All symptoms and the level of disability resulting from the Veterans left leg lower extremity disability to include numbness and tingling resulting in mild incomplete paralysis as well as the symptoms and level of disability resulting from the Veterans left elbow disability to include pain and locking are addressed by criteria found in the rating schedule.  Therefore, the first prong of the Thun test is not satisfied and referral for extraschedular consideration is not warranted.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The Veteran has multiple other service-connected disabilities, to include bilateral ankle, bilateral foot, left hip and left knee disabilities, which are also a part of the current appeal and addressed in the Remand below.  Additionally, the Veteran is service-connected for anxiety disorder, bilateral shoulder, degenerative disc disease, joint disease, and lumbar spine, degenerative arthritis of the clavicle spine, residuals of right thumb fracture, and radiculopathy of the right lower extremity.  There is no collective effect of his other service connected disabilities that makes his disability picture an exceptional or unusual one with regard to his disabilities of imbalance resulting from TBI, left lower extremity, and left elbow.  
For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  


ORDER

Entitlement to a disability rating greater than 10 percent for imbalance resulting from TBI is denied.

Entitlement to a compensable disability rating for neurological impairment of the left lower extremity is denied.

Entitlement to a compensable disability rating for a left elbow disability is denied.


REMAND

The Veteran was provided VA examinations in January 2004 and January 2012 to determine the etiology and severity of his service-connected bilateral ankle, bilateral foot, left hip, and left knee disabilities. 

Following the January 2012 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees were "undoubtedly weight-bearing.  Id.  A review of the claims file reveals that the previous VA examination reports include only active range of motion findings and do not include range of motion findings for passive range of motion.  They also do not specify whether the results are weight-bearing or non-weight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, new examinations are necessary to decide the claims.

Finally, in an August 2015 rating decision, the RO, in pertinent part, deferred the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) and also granted service connection for degenerative arthritis of the cervical spine (claimed as neck injury).  In a subsequent December 2015 decision, the RO granted service connection for other specified trauma or stressor disorder with an evaluation of 30 percent, effective May 9, 2014.  In January 2016, the Veteran filed a NOD with respect to determination of both issues.  Additionally, in a January 2017 decision, the RO denied service connection for residual fracture, sternum, left hamstring injury, and right elbow injury.  In February 2017 the Veteran filed a notice of disagreement (NOD) with the determination of all issues.  As of this date, a supplemental statement of the case (SOC) has not been issued with respect to these issues.  A remand for issuance of a SOC on these issues is therefore warranted.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The claims should then be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to these issues has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for his right and left ankle disabilities, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the right and left ankles should be reported in detail.    

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service connected right and left ankles.  

The examination should be conducted in accordance with the current Disability Benefits Questionnaire (DBQ), to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion for the right and left ankles.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's right and left ankles disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  

2.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for his bilateral foot disability, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the right and left foot should be reported in detail.    

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service connected bilateral foot disability.  

The examination should be conducted in accordance with the current Disability Benefits Questionnaire (DBQ), to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion for the right and left foot.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's bilateral foot disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  

3.  Ensure the Veteran is scheduled for a VA examination in connection with his claim for increased rating for his left hip disability, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the left hip should be reported in detail.    

The examiner should be asked to provide a complete assessment of the severity of the Veteran's service connected left hip disability.  

The examination should be conducted in accordance with the current Disability Benefits Questionnaire (DBQ), to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion for the left hip.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's left hip disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  

4.  Ensure the Veteran is scheduled for a VA examination in connection with his claims for increased ratings for the left knee disability, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the left knee disability should be reported in detail.    

5.  The examiner should be asked to provide a complete assessment of the severity of the Veteran's left knee disability.  The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  The examiner should also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  

The examination should be conducted in accordance with the current Disability Benefits Questionnaire (DBQ), to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion for the left knee.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's left knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

6.  Thereafter, readjudicate the claims that are the subject of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


